SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND Deutsche Global Infrastructure Fund Effective October 1, 2014, the following replaces similar information relating to the fund under the “PART II: APPENDIX II-C — FEE RATES OF SERVICE PROVIDERS” section of the fund’s Statement of Additional Information: Fund Name Management Fee Rate Deutsche Global Infrastructure Fund First $2.0 billion 0.900% Next $2.0 billion 0.875% Next $2.0 billion 0.825% Thereafter 0.775% Please Retain This Supplement for Future Reference September 10, 2014 SAISTKR-173
